Citation Nr: 1813895	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-61 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial schedular evaluation for bilateral facet disease of the lumbosacral spine in excess of 10 percent from April 29, 2008 to October 19, 2010, in excess of 20 percent from October 20, 2010 to March 2, 2014, in excess of 10 percent from March 3, 2014 to December 10, 2017, and in excess of 20 percent from December 11, 2017.

2.  Entitlement to an extraschedular evaluation in excess of 20 percent for bilateral facet disease of the lumbosacral spine.

3.  Entitlement to an initial compensable evaluation for hammertoes of the right foot.

4.  Entitlement to an initial compensable evaluation for hammertoes of the left foot.

5.  Entitlement to an initial evaluation in excess of 10 percent for right leg radiculopathy.

6.  Entitlement to an initial evaluation in excess of 10 percent for left leg radiculopathy.

7.  Entitlement to an initial evaluation in excess of 30 percent for bilateral flatfoot.

8.  Enlistment to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Kathy A. Liebermann, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to January 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2015, the RO granted service connection for radiculopathy of the right and left lower extremity, with 10 percent disability evaluations effective April 29, 2008.  While the Veteran only noted his left lower extremity radiculopathy in his March 2016 notice of disagreement, given that the Veteran's radiculopathy is a neurological disorder caused by his service-connected lumbosacral disorder, the Board has construed the Veteran's claim as one for entitlement to increased ratings for radiculopathy of both lower extremities. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an extraschedular evaluation for bilateral facet disease of the lumbar spine, compensable ratings for hammertoes in the right and left foot, initial evaluations in excess of 10 percent for right and left lower extremity radiculopathy, entitlement to an initial evaluation in excess of 30 percent for bilateral flatfoot, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From April 29, 2008 to October 19, 2010, the Veteran's bilateral facet disease of the lumbar spine was manifested by tenderness to palpitation.

2.  From October 20, 2010, the Veteran's bilateral facet disease of the lumbar spine was manifested by flexion limited to no worse than 40 degrees without ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for bilateral facet disease of the lumbar spine prior to October 20, 2010 are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2017).

2.  The criteria for an initial rating of 20 percent, but not greater, for bilateral facet disease of the lumbar spine from October 20, 2010 to December 10, 2017 are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5243 (2017).

3.  The criteria for an initial rating in excess of 20 percent for bilateral facet disease of the lumbar spine from December 11, 2017 are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159  (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

A veteran filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103 (a).  38 C.F.R. § 3.159 (b)(3) (2016).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination, and private treatment records.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Schedular Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran contends that an increased rating is warranted as his back disability is productive of more severe impairment than reflected by the assigned disability ratings.

The Veteran's back disability is rated under Diagnostic Code 5239 as spondylolisthesis or segmental instability and the general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5239.  The Veteran's service-connected disability includes degenerative disc disease and the criteria pertaining to intervertebral disc syndrome are also for application. Intervertebral disc syndrome is evaluated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5239. 

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The general rating formula provides for separate ratings for neurologic manifestations of a back disability.  Here, the Veteran is found to have radiculopathy which is addressed separately in the Remand section, below.  As the Veteran is not found to have additional bowel or bladder symptoms, neurological symptoms due to the Veteran's back disability will not be discussed further in this analysis.

Intervertebral Disc Syndrome (IVDS) is evaluated under Diagnostic Code 5243 which provides for a 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

In applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.

The claims file includes August 2008 private treatment records for spine complaints, the Veteran was found to have chronic low back pain radiating down his right leg.  An MRI demonstrated degenerative changes.

October 2008 private treatment notes reveal increasing back pain.  Examination of the spine revealed no kyphosis or scoliosis, range of motion was normal in all planes, there was some tenderness to palpitation in the lumbar paraspinals bilaterally.  An MRI revealed lumbar spinal stenosis, degenerative disc disease and spondylolisthesis in the L4-L5 vertebrae.  

At an October 2010 VA examination of the spine, the Veteran reported flare-ups of pain and constant pain, which he described as a 10 out of 10 in severity.  The Veteran stated that he was unable to walk 50 feet and unable to run.  He denied any physician-directed bedrest.  Examination of the spine revealed normal curvature, normal posture, no spasms palpated and no tenderness to palpitation.  Flexion was to 40 degrees.  No ankylosis was shown.  It was noted that there was no additional limitation by pain, fatigue, weakness or lack of endurance following repetitive use.  

A March 2014 VA examination revealed flexion to 90 degrees or greater with painful motion beginning at 45 degrees.  There was no ankylosis of the spine and the Veteran was not found to have IVDS.  It was noted that there was no additional limitation by pain, fatigue, weakness or lack of endurance following repetitive use.  

A June 2016 VA examination found forward flexion to 80 degrees, pain was noted on examination on flexion testing, however, the examiner stated that she was unable to state without speculation whether the Veteran's pain limited functional ability over a period of time.  Ankylosis was not shown.  The Veteran was found to have IVDS but acute signs and symptoms due to IVDS requiring physician-prescribed bed rest was not shown.  

The Veteran's December 2017 VA examination included findings of forward flexion to 55 degrees with pain.  Following repetitive testing, forward flexion was to 45 degrees.  Functional loss and pain, weakness, fatigability, and incoordination were described as limiting the Veteran's flexion to 40 degrees.  There was no ankylosis.  Intervertebral disc syndrome was not found.  Physician prescribed bed rest was not noted.

Prior to October 20, 2010, a 10 percent disability rating is appropriate.  The Vetaran's private treatment records demonstrate normal range of motion but tenderness on palpation.  Thus, forward flexion greater than 30 degrees, but not greater than 60 degrees; a combined range of motion not greater than 120 degrees; is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis are not shown and the higher, 20 percent rating is not warranted.

From October 20, 2010, the competent medical evidence demonstrates that the Veteran's forward flexion is limited on range of motion studies to greater than 30 degrees, but not greater than 60 degrees, thus a 20 percent disability rating is warranted from that time.  

The evidence does not demonstrate that forward flexion of the thoracolumbar spine is to 30 degrees or less, nor does the evidence demonstrate ankylosis.  Further, the Veteran is not shown to have IVDS with incapacitating episodes requiring physician-prescribed bedrest having a total duration of at least four weeks but less than six weeks for during the past twelve months.  A higher, 40 percent rating is not warranted for any period on appeal. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent from April 29, 2008 to October 19, 2010 for bilateral facet disease of the lumbosacral spine is denied.

Entitlement to a disability rating of 20 percent, but not greater, for bilateral facet disease of the lumbosacral spine from October 20, 2010 to December 10, 2017 is granted.

Entitlement to a disability evaluation in excess of 20 percent from December 11, 2017 is denied.


REMAND

The Board finds that a remand is necessary in this case with respect to whether an extraschedular rating is warranted for the service-connected degenerative disc disease of the lumbar spine.  The Board may not assign an extraschedular rating in the first instance, but must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  In this case, entitlement to an extraschedular rating for the low back disability was raised in February 2018 by the Veteran's representative who indicated that Veteran manifests symptoms that are not fully considered by the rating criteria given the December 2017 VA examiner's findings regarding the  impact on the Veteran's ability to work.

Further, new examinations are necessary to address inconsistencies between previous examinations and December 2017 VA examinations.  The Veteran's December 2017 examiner of the feet noted that the Veteran had hammertoes in the second, third and fourth toe.  In contrast, a previous July 2015 VA examination, hammertoes were shown in all but the great toes.  Similarly, the December 2017 VA examination of the feet include findings contradictory to those of the July 2015 VA examiner in that marked pronation was found by the July 2015 examiner but not the December 2017 examiner.  Finally, in a December 2017 VA examination, the Veteran was not found to have radiculopathy associated with a back condition.  However, the Veteran's March 2014 VA examination notes radiculopathy as do private treatment records.  New examinations are in order to reconcile these contradictory findings.  

These issues may have an impact on the Veteran's TDIU claim and are therefore inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.  In so doing, the Board notes that additional information from the Veteran's last employer is unavailable.  

Further, the Board notes that the RO has found that the Veteran could perform some work, however it is unclear what that work would entail.  The record includes the Veteran's report that he only completed the fourth grade and had to go to work to support his family at age eleven and that he has worked solely as a truck driver as an adult.  Should the Veteran not meet the rating requirements for TDIU following the development requested above, the RO should refer the case to the Director of the Compensation and Pension (C&P) Service for extraschedular consideration.  38 C.F.R. § 4.16 (b).




Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claim for an increased initial rating for degenerative disc disease of the lumbar spine to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321 (b)(1) for consideration of whether an increased rating is warranted on an extraschedular basis.

2.  Schedule the Veteranfor the appropriate VA examination(s) to determine the current level of severity of his service- connected hammertoes, radiculopathy and bilateral flatfoot.  His claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

3.  If the Veteran does not meet the criteria for a TDIU on a schedular basis following the above, pursuant to 38 C.F.R. § 4.16 (b), refer the claim of entitlement to a TDIU to VA's Director of Compensation Service for extraschedular consideration.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence of record.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


